DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14, 19, 20, 22, 23, 25, 28, 49 and 57 are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Fajkowski on 2/23/2022 and 3/3/2022.
The application has been amended as follows: 
Claim 1, line 5, delete “said complex” and replace with --the magnetization transfer complex--.
Claim 1, line 7, delete “the transfer complex” and replace with --the magnetization transfer complex--.
Claim 1, line 16, delete “the transference substrate” and replace with --the bound small molecule transference substrate--.

Claim 11, lines 3-4, delete “the formation of long-live states (singlet states) between the corresponding spin pairs (e.g. 1H, 13C, 31P, 15N, 29Si or 19F)” and replace with --the formation of long-lived states between corresponding spin pairs--.
Claim 22, lines 1-2, delete “claim 1 wherein hyperpolarization transfer catalyst” and replace with “claim 6 wherein the hyperpolarization transfer catalyst--.
Claim 49, line 3, delete “sugars like glucose or fructose,” and replace with --sugars, glucose, fructose,--.
Claim 49, line 4, delete “amino acids including glutamate, glycine, cysteine or aspartate,” and replace with --amino acids, glutamate, glycine, cysteine, aspartate,--.
Claim 49, line 5, delete “vitamins like ascorbic acid,” and replace with --vitamins, ascorbic acid,--.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while methods of hyperpolarization are known comprising combining parahydrogen, a compound comprising at least one hyperpolarizable heteronucleus, and a catalyst to form a mixture; and applying a magnetic field to the mixture, thereby transferring the spin order from parahydrogen to the at least one hyperpolarizable heteronucleus; the prior art does not teach or suggest incorporating a recipient complex as claimed, wherein a bound small molecule transference substrate is hyperpolarized.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618